Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/17/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 

Election/Restrictions
Election was made without traverse in the reply filed on 11/17/2022.  Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  
The Office Action requires an election among: Group I: claims 1-6; and Group II: claims 7-12.  Applicant hereby elects Group I (claims 1-6) for prosecution in the above-identified application. This election is made without traverse. As claims 13 and 14 depend from elected
Claims 1-6 and 13-14, elected claims, are pending and are presented for examination.  

Examiner’s Remark
Claims 13-14 are amended to recite “An electric machine comprising a stator according to claim 1.”   It has been deleted with “and a rotor according to claim 7.”   It is acceptable.  However, when said electric machine comprising a structure other than the stator and invokes an issue of combination vs. sub-combination, it may be a subject to be withdrawn from consideration if it is a case to apply.  Applicant’s election by original presentation is a stator for an electric machine.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the modules including the coils are each covered in the axial direction by a stator cover.”   It is vague and indefinite whether (1) each of modules are covered by each of a stator cover (i.e., each module has each of a stator cover); or (2) each of modules are covered by a stator cover (i.e., each of modules is covered by a stator cover).  
Claim language appears option (1).  Specification shows (cover 3 in Figs. 3A-5, 8A-8B, 9A, 9c) option (2).  It is required to clarify.  
In further, claims 2-3 and 5 recite “the stator covers”.  In addition to the issue above, said “the stator covers” is vague and indefinite by one of followings.  (1) There is insufficient antecedent basis for this limitation in the claim, or (2) claim 1 is corrected to recite wherein the modules including the coils are each covered in the axial direction by stator covers at both axial ends of the modules.  It is required to clarify.  
For purpose of examination, it is interpreted one or more covers cover each of modules in the axial direction per option (1) or (2).  
Claim 2 recites “The stator according to claim 1, wherein the stator covers are configured to generate effective flux during operation of the machine and thereby contribute to the generation of torque”.  To generate effective flux, it means active device of generating effective magnetic flux.  As long as understood, the stator cover does not have active element to generate magnetic flux.  At best, it is a passive device as a passage to guide magnetic flux.  It is vague and indefinite which feature being pointed out. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 5-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ASAKURA et al (US 20150340914 A1).   
As for claim 1, ASAKURA discloses a stator (20, Fig. 3) [0048, 0051] for an electric machine, comprising at least three modules (each segment, Fig. 4) distributed along the circumference of the stator, wherein the modules each carry a coil (40, Fig. 1) of a multi-phase tooth-concentrated winding, and wherein the modules including the coils are each covered in the axial direction by a stator cover (52 or 53, Fig. 3) [0054].   
As for claim 5, ASAKURA discloses the stator according to claim 1, wherein the modules and/or the stator covers comprise iron, steel, soft iron and/or soft magnetic composites (in the modules, stator core 22 formed of segment 23 is of steel, Figs. 3, 5; claims 1, 9) [0024, 0051, 0053, 0058. 0072].  
As for claim 6, ASAKURA discloses the stator according to claim 1, wherein each module is associated with an electrical phase of a multi-phase electrical system connectable to the multi-phase tooth-concentrated winding (each tooth is assigned to one of three-phase) [0059].
As for claim 13, ASAKURA discloses an electric machine (a rotary machine such as a motor or an electric generator) comprising a stator according to claim 1 [0001].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over ASAKURA in view of YOSHIDA et al (US 20150229191 A1).  
As for claim 2, ASAKURA discloses the stator according to claim 1, but failed to describe wherein the stator covers are configured to generate effective flux during operation of the machine and thereby contribute to the generation of torque.  
YOSHIDA discloses a stator for an electric machine comprising stator covers (axial portions of resin mold 23A), wherein the stator covers each comprise a slot opening (63, Figs. 5-7) [0036, 0066].  Due to the opening 63, magnetic flux radiation at the airgap would have been improved in combination of bare teeth inner surface. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of YOSHIDA to have a slot opening at stator covers for supports, while  generating effective flux during operation of the machine and thereby contribute to the generation of torque, as a result.  
As for claim 3, ASAKURA discloses the stator according to claim 1, but failed to teach wherein the stator covers each comprise a slot opening and/or a slot between the modules. YOSHIDA discloses a stator for an electric machine comprising stator covers (axial portions of resin mold 23A), wherein the stator covers each comprise a slot opening and/or a slot between the modules (63, Figs. 5-7) [0036, 0066].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of YOSHIDA to have a slot opening at stator covers for supports, while  generating effective flux during operation of the machine and thereby contribute to the generation of torque, as a result.  

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over ASAKURA in view of Hill (WO 0219504 A1, IDS).  
As for claim 4, ASAKURA discloses the stator according to claim 1, but failed to teach wherein the coils are substantially rectangular in shape.  
Hill discloses an electric machine, wherein the coils (17) are substantially rectangular in shape (in case of Figs. 9, 10, 16).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Hill to have the coils are substantially rectangular in shape.  It is inherent effect of increased filling factor of the coils in the slot.  It would have been an obvious matter of design choice to change from round shape to rectangular shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As for claim 14, ASAKURA discloses the electric machine according to claim 13, but failed to teach comprising a further stator, the further stator arranged axially adjacent to the stator, wherein the further stator comprises at least three modules distributed along a circumference of the further stator, wherein each of the at least three modules of the further stator carries a coil of a multi-phase tooth-concentrated winding, and wherein each of the at least three modules of the further stator including the coils is covered in an axial direction by a stator cover.
	Hill discloses an electric machine (Fig. 16), comprising a further stator (second stator) as a duplicated stator, the further stator arranged axially adjacent to the first stator.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Hill to duplicate the stator, to obtain more power.  It has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
	As a result of duplication, it would have been obvious to a person of ordinary skill in the art to configure the further stator arranged axially adjacent to the stator, wherein the further stator comprises at least three modules distributed along a circumference of the further stator, wherein each of the at least three modules of the further stator carries a coil of a multi-phase tooth-concentrated winding, and wherein each of the at least three modules of the further stator including the coils is covered in an axial direction by a stator cover.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834